Celebrezze, J.,
dissenting. The majority today determines that a child under the age of seven years is not legally responsible for his intentional or negligent conduct. We are to look upon this conduct as akin to the forces of nature or acts of God. If I read the rationale adopted by the majority correctly, we make this policy decision because it would be unfair to attach the degree of blame leveled at an adult to an infant, since his capacity to understand and appreciate the consequences of his acts is in the early stages *397of development and is only gradually acquired with age and experience.2
First, there is no discussion directly to the question of who must bear the loss. When, as here, the choice is between an innocent, minor victim and the infant who fired the BB-gun which injured him, I choose to lay the responsibility on the doorstep of the infant-perpetrator, or those who should be held to answer for him. (In this case actions against the parents were dismissed.)
Second, and related to the first point, this is not an area easily separated into well-defined categories. There is a well-recognized line of case law supporting the position that age is only of consequence in determining what an infant knows, and thus whether the requisite intent is present. If the child does not have some awareness of the natural consequences of his intentional acts, liability will not attach. Horton v. Reaves (Colo. 1974), 526 P. 2d 304; Garratt v. Dailey (1955), 46 Wash. 2d 197, 279 P. 2d 1091.
The jury system should not be presumed to be unable to handle a question such as this. The rationale offered in Holbrock v. Hamilton Distributing (1967), 11 Ohio St. 2d 185, 189, that * * the conclusive presumption approach * * * provides a clear and simple rule which we believe will reach just and accurate results while also achieving a desirable judicial economy,” seems to me to ignore obvious, and recurring problems.3
*398Finally, the problems I refer to seem clear from an examination of the facts before us. Here, we have two infants with a BB-gun, injuring a third minor. As Douglas, J., said in Peak v. United States (1957), 353 U. S. 43, 46, “common sense often makes good law.” Common sense tells me that these two six-year-olds, probably first-graders, have been exposed to guns and what guns do since they began to notice television. To say that they are conclusively presumed to have no awareness of the natural consequences of pointing and firing a rifle is to ignore common sense as well as common experience.
In the same vein, while admittedly conjectural, I would find it difficult to vote for a rule which leaves society prey to the precocious or malicious among our infant society. We admit to, and protect against, the malicious and dangerous in the adult population, and yet we would dismiss the same conduct in their progeny under the age of seven years as acceptable conduct because of the lack of experience and capacity natural to infancy. Also, those same parents could be expected to effectively inculcate this idea in their young, with possible ominous results. In my opinion, there are too many exceptions inherent in differing degrees of development for the conclusive presumption rule to be equitable, and we must recognize all aspects of this problem.
For those reasons, I respectfully submit that our jury system is adequate, and should determine the effect of infancy on liability for intentional acts.

Ages 4-8 usually find creative expansion—autonomous, value-setting, ego-ideals aspect of task. Charlotte Buhler, Genetic Aspects of the Self. Ann. New York Acad. Sci. (1962), 115, 730-764. P. 755. See, generally, Stone, L. Joseph and Joseph Church. Childhood and Adolescence (3 Ed.). New York: Random House (1973); Piaget, Jean. The Moral Judgment of the Child. New York: Hareourt, Brace (1932).


The most obvious problem is the differing rates of development which are natural in infants, e. g. Piaget’s second level of cognitive development—preparation for organization of concrete operations: “Preparational representation” (2-7) marked by beginning of representational thought and intuition. According to most theorists, children (from Western cultures) are making moral or negative-positive decisions in most cases by kindergarten age (5-6). Piaget, Jean. The Construction of Reality in the Child (translated by Margaret Cook). New *398York: Basic Books, 1954; see, also, Inhelder, Barbel, and Jean Piaget. The Growth of Logical Thinking from Childhood to Adolescence. New York: Basic Books, 1958. See, generally, Pikunas, Jnstin. Human Development: A Science of Growth. New York: McGraw-Hill, 1969.